     Case 6:21-cv-00162-ADA-JCM Document 109-1 Filed 05/25/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                              WACO DIVISON

JENNILYN SALINAS, LINDSEY                 §
NGUYEN, DEANNA LORRAINE, et               §
al.                                       §
                                          §
       Plaintiffs.                        §
                                          §
v.                                        §     CIVIL ACTION NO. 6:21-CV-162
                                          §
NANCY PELOSI, MITCH                       §
McCONNELL, CHUCK SCHUMER,                 §
MARK ZUCKERBERG, et al.                   §
                                          §
       Defendants.                        §     JURY TRIAL REQUESTED


              AGREED ORDER EXTENDING TIME FOR
      DEFENDANTS TOM WOLF AND VERONICA DEGRAFFENREID
           TO RESPOND TO FIRST AMENDED COMPLAINT

       Pursuant to the stipulation of the parties IT IS ORDERED that the time for

Defendants Tom Wolf and Veronica Degraffenreid to file a response to the complaint

is extended by 45 days to July 8, 202.



                                         ___________________________________
                                         U.S. MAGISTRATE JUDGE
                                         JEFFREY S. MANSKE
    Case 6:21-cv-00162-ADA-JCM Document 109-1 Filed 05/25/21 Page 2 of 2




The parties, through their respective counsel, stipulate to the entry of the above

order.


/s/ Paul M. Davis________________        /s/ Michael J. Fischer_____________
Paul M. Davis                            Michael J. Fischer (PA 322311)
Texas Bar Number 24078401                Chief Deputy Attorney General
paul@fireduptxlawyer.com                 Pennsylvania Office of Attorney
PAUL M. DAVIS & ASSOCIATES, P.C.         General
5720 Frisco Square Blvd., #2066          1600 Arch Street, Suite 300
Frisco, TX 75034                         Philadelphia, PA 19103
Phone: 469-850-2930                      (215) 560-2171
                                         mfischer@attorneygeneral.gov
ATTORNEY FOR PLAINTIFFS
                                         ATTORNEY FOR DEFENDANTS TOM
                                         WOLF AND VERONICA
                                         DEGRAFFENFIELD
